The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 21-41 are currently pending in the application. Cancelled claims 1-20 are original claims to patent US 9,189,828 B2 and claims 21-41 are newly added.
NOTE: The most recent amendment, received 06/07/2022, properly cancels claims 1-20 and adds claims 21-41 with markings showing changes relative to the patent under reissue consistent with 37 CFR 1.173. As such examination is conducted with respect to the claims as presented in the amendment of 06/07/2022. Previous amendments mistakenly included claims 21-57 from a previous reissue proceeding 15/808,201 without showing changes. 
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. US 9,189,828 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Objections
The reissue oath/declaration filed with this application is defective and objected to because it fails: 1) to identify the application to which it is directed (37 CFR 1.63(a)(2)); 2) to identify at least one error under 35 USC 251 (37 CFR 1.175(a)); and 3) to identify the broadened claims (MPEP 1412.03).	

Claim Rejections – 35 USC § 251
Claims 21-41 are rejected under 35 U.S.C. 251 as the error statement of the oath/declaration is insufficient and must address: 1) to identify the application to which it is directed (37 CFR 1.63(a)(2)); 2) to identify at least one error under 35 USC 251 (37 CFR 1.175(a)); and 3) to identify the broadened claims (MPEP 1412.03). The Declarations received 12/29/2020 are no longer applicable as a result of the amendments of 06/07/2022. A new declaration is required.

Allowable Subject Matter
Claims 21-41 would be allowable should the other outstanding issues be resolved.
The following is a statement of reasons for the indication of allowable subject matter. The cited prior art does not teach or fairly suggest, in combination with the other claim limitations, at least the following limitations of independent claim 21: “shifting control of data exchange between the user interaction stream and the computational stream to the computational stream in response to starting execution of the computations representing the artificial neural network”; “shifting control of the data exchange between the user interaction stream and the computational stream to the user interaction stream in response to completion or interruption of the computations representing the artificial neural network”; “queueing a user command received by the user interaction stream during execution of the computations representing the artificial neural network”; and “executing the user command during execution of the computations representing the artificial neural network at times determined by the computational stream”. The cited prior art does not teach or fairly suggest, in combination with the other claim limitations, at least the following limitations of independent claim 33: “… the user interaction stream controlling transfer of the input data acquired by the camera to the first memory partition and the second memory partition during execution of the computations representing the artificial neural network”; “… the computational stream controlling transfer of the input data from the first memory partition and the second memory partition during execution of the computations representing the artificial neural network, the execution of the computations representing the artificial neural network occurring while the camera is acquiring the input data”; and “a controller, operably coupled to the at least one CPU and the processing unit, to queue user interactions received by the user interaction stream during the execution of the computations representing the artificial neural network for performance at times selected to avoid data corruption.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992